DETAILED ACTION

Status of Claims

This action is in reply to the application filed on 10/07/2020.
Claims 1-20 are currently pending and have been examined.

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-4 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without integration into a practical application and without significantly more because the recited steps/operations fall within the “Mental Processes” grouping of abstract ideas. 
Claim 1 recites operations that identifies a clinical priority of computer applications based on tasks performed by the computer applications, wherein the clinical priority characterizes a time sensitivity of the tasks; and divides computational resources across a plurality of resource pools and assigns the computer applications to the plurality of resource pools based on the clinical priority which is a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components. For example “identifies” in the context of this claim encompasses a user looking at information specifying clinical priorities for each type of task or application; “divides” and “assigns” in the context of this claim encompasses the user thinking about how resources should be logically grouped to host the applications, a process generally referred to as “capacity planning” in the art of datacenter/cloud management.
This judicial exception is not integrated into a practical application nor does it recite subject matter to amount to significantly more. In particular, the additionally recited elements: “a memory that stores computer-executable components; and a processor, operably coupled to the memory, that executes the computer-executable components stored in the memory, wherein the computer-executable components comprise: a prioritization component…and a resource pool component” amount no more than mere instructions to apply the exception using generic computer components, and accordingly does not integrate the judicial exception into a practical application nor amount to significantly more.
Claims 2-4 provide further description of ways the resources can be logically organized based on application behavior/patterns none of which preclude the dividing or assigning from being performed practically in the human mind and are similarly abstract.

Claims 15-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  

Claims 15-20 are directed towards a ”computer program product for managing computational resources, the computer program product comprising a computer readable storage medium”. Given the broadest reasonable interpretation, the limitation of a computer program product comprising a computer readable storage medium” embodies both statutory non-transitory computer readable storage media such as CD ROMS, DVDs, hard disks, etc. and non-statutory transitory computer readable storage media such as transmission media, signal bearing media and carrier waves. 
To overcome this rejection, Examiner recommends amending the claims to recite ”computer program product comprising a non-transitory computer readable storage medium”, thus limiting the claims to only the statutory embodiments. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Sharma (Transiency-driven Resource Management for Cloud Computing Platforms) in view of Zhang et al. (US 2020/0042359 A1).

Claim 1:
Sharma discloses the limitations as shown in the following rejections:
a prioritization component that identifies a…priority of computer applications based on tasks performed by the computer applications, wherein the…priority characterizes a time sensitivity (disruption tolerance) of the tasks (see at least pg. 157-159; pg. 161-162, § 6.2.1; pg. 174, § 6.5).
a resource pool component that divides computational resources across a plurality of resource pools and assigns the computer applications to the plurality of resource pools based on the…priority (see at least pg. 174-175; pg. 179; pg. 180, Fig. 6.9; pg. 190).
Regarding the claim language reciting that the priority is a clinical priority, the language is arguably non-limiting intended use that does not produce a manipulative difference in the steps of the claim or effect the way they are carried out (MPEP 2111.05). But for completeness of record, Examiner notes Sharma does not specifically describe operating their system in a clinical/medical environment to execute applications with clinical priorities.
Zhang, however, discloses (¶0043-0044, 0089-0093) an analogous system for executing requests for medical applications that have a clinical priority of computer applications based on tasks performed by the computer applications, wherein the clinical priority characterizes a time sensitivity of the tasks:
“the priority of a medical application may be determined based on one or more evaluation parameters relating to a characteristic of the medical application by the processing device 120…Exemplary evaluation parameters may include a desired response time for the computing result of the medical application…a tolerable queue time of the medical application, etc. For example, a medical application may have a relatively higher priority if the medical application desires a shorter response time for the computing result” (¶0089).

It would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to modify Zhang to employ the “deflation” technique(s) taught by Sharma to minimize the overheads and performance penalties resulting from prioritized preemptions (see Sharma pg. 159-161, pg. 175 in view of Zhang ¶0044, 0089, 0101).






Claims 2-4:
The combination of Sharma/Zhang discloses the limitations as shown in the rejections above. Sharma further discloses the limitations as shown:
wherein a first computer application from the computer applications is assigned to a first resource pool (Reserved/”ReserveCapPool”) from the plurality of resource pools and a second computer application from the applications is assigned to a second resource pool  (”HighPriorityPool”) from the plurality of resource pools, and wherein a first computational resource from the computational resources is exclusively employed by the first resource pool (see at least pg. 174-175; pg. 180, Fig. 6.9;).
wherein a second computational resource from the computational resources is shared by the first resource pool and the second resource pool based on a probability of the first computer application being executed at the same time as the second computer application…wherein a second computational resource from the computational resources is shared by the first resource pool and the second resource pool based on an underutilization of the second computational resource by the first computer application see at least pg. 174-175; pg. 177; pg. 180, Fig. 6.9; and pg. 188-192, § 6.7.5 comparing various policies/strategies for diving resources amongst the pools and placing applications including considering preemption and deflation probabilities.

Claim 5:
The combination of Sharma/Zhang discloses the limitations as shown in the rejections above. Sharma further discloses a preemption component that expedites execution of one or more of the computer applications by preempting completion of a computer workload based on the clinical priority (see at least pg. 159; pg. 162, para. 2; pg. 175, para. 1). See also Zhang ¶0044, 0089, 0101.

Claims 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Sharma (Transiency-driven Resource Management for Cloud Computing Platforms) in view of Zhang et al. (US 2020/0042359 A1) in view of Chen et al. (US 20150154056 A1). 

Claim 6-9:
The combination of Sharma/Zhang discloses the limitations as shown in the rejections above. As shown above, Sharma/Zhang disclose high priority applications preempting low priority applications, but do not elaborate on the particular mechanisms employed and do not explicitly disclose the limitations of claims 6-9.
However, all of the preemption techniques recited in claims 6-9 are old and well-known, as evidenced by Chen:
wherein the preemption component directs at least one of the computational resources to terminate execution of the computer workload, and wherein the preemption component directs at least one of the computational resources to dump a state (perform checkpoint) of the computer workload in accordance with a periodic interval or on-demand prior to termination of the computer workload (¶0004, 0007, 0035-0036; FIG. 6).
wherein the one or more tasks have a greater clinical priority than the computer workload, and wherein the preemption component expedites the execution of the one or more computer applications by suspending execution of the computer workload, executing the one or more tasks, and then resuming execution of the computer workload (¶0004-0007, 0009-0011, 0035-0036; FIG. 6, 8). 
wherein the preemption component directs at least one of the computational resources to store a memory (pause/suspend) of the computer workload while executing the one or more tasks (¶0004, 0006, 0035-0036; FIG. 6).
directs at least one of the computational resources to evict memory (checkpointing and/or live migrating) of the computer workload while suspending execution of the computer workload and load the memory while resuming execution of the computer workload (¶0004-007, 009-0011, 0035-0036; FIG. 6-8).
It would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to modify Sharma/Zhang to employ the workload preemption technique(s) taught by Chen to minimize the overheads and performance penalties resulting from prioritized preemptions (Chen ¶0004-0008).

Claims 10-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (2015/0154056 A1) in view of Zhang et al. (US 2020/0042359 A1).

Claims 10 and 15:
Chen discloses the limitations as shown in the following rejections:
monitoring, by a system (grid scheduler/control node) operably coupled to a processor, tasks (jobs/workloads) associated with provisioning of computational resources (grid nodes/resources) (see at least FIG. 10; ¶0002-0003, 0011, 0027-0028, 0035).
identifying, by the system, a…priority of the tasks…and expediting, by the system, fulfillment of one or more of the tasks by preempting completion of a computer workload (lower priority, preemptable workload) based on the…priority (see at least FIG. 7 and 8; ¶0011, 0035-0036, 0043-0045).
Regarding the claim language reciting that the priority is a clinical priority of the tasks that characterizes a time sensitivity of the task, the language is arguably non-limiting intended use that does not produce a manipulative difference in the steps of the claim or effect the way they are carried out (MPEP 2111.05). But for completeness of record, Examiner notes Chen does not specifically describe operating their system in a clinical/medical environment to execute tasks with clinical priorities.
Zhang, however, discloses (¶0043-0044, 0089-0093) an analogous system for executing requests for medical applications that have a clinical priority of the tasks that characterizes a time sensitivity of the task and teaches toward (¶0044, 0089, 0101) preempting completion of a computer workload (lower priority, preemptable workload) based on the clinical priority:
“system may pause or terminate the performance of a first medical application on a computing device so that the computing device may perform a second medical application that is more urgent (¶0044)…When there is a competing needs for computing resources, such medical applications with lower priorities (e.g., an image post-processing application) may be processed in the background or even paused, in order to allow a medical application with higher priority to be executed timely” (¶0089).

It would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to modify Zhang to employ the workload preemption technique(s) taught by Chen to minimize the overheads and performance penalties resulting from prioritized preemptions (Chen ¶0004-0008).

Claims 11-14 and 16-19:
The combination of Chen/Zhang discloses the limitations as shown in the rejections above. Chen further discloses the limitations as shown:
directing, by the system, at least one of the computational resources to dump a state (perform checkpoint) of the computer workload in accordance with a periodic interval or on-demand prior to a termination of the computer workload (¶0004, 0007, 0035-0036; FIG. 6).
wherein the one or more tasks have a greater clinical priority than the computer workload, and wherein the computer-implemented method further comprises: suspending, by the system, execution of the computer workload; executing, by the system, the one or more tasks; and resuming, by the system, execution of the computer workload (¶0004-0007, 0009-0011, 0035-0036; FIG. 6, 8). See additionally Zhang ¶0044, 0089, 0101.
directing, by the system, at least one of the computational resources to store a memory (pause/suspend) of the computer workload while executing the one or more tasks (¶0004, 0006, 0035-0036; FIG. 6).
Evicting (checkpointing and/or live migrating), by the system, a memory of the computer workload while suspending execution of the computer workload; and loading, by the system, the memory while resuming execution of the computer workload (¶0004-007, 009-0011, 0035-0036; FIG. 6-8).

Claim 20:
The combination of Chen/Zhang discloses the limitations as shown in the rejections above.  The combination of Chen/Zhang does not specifically disclose employ, by the processor, machine learning to assign clinical priority to the tasks.
However, Examiner takes Official Notice that machine learning is notoriously old and well-known, and it would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to modify Chen/Zhang to utilize to machine learning to determine the task/application priorities so that the prioritization scheme can automatically adapt and improve over time.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
The following are directed to various resource pooling schemes: US 20110213886 A1; US 20120096167 A1; US 20120096165 A1; US 20140173591 A1; US 20160170801 A1; “Application-Driven Dynamic Vertical Scaling of Virtual Machines in Resource Pools”.

“An intelligent healthcare system with data priority based on multi vital biosignals” discloses clinical priority settings to provide different priority levels which can used so patients with more urgent conditions should be diagnosed or treated before those with less urgent conditions
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Paul Mills whose telephone number is 571-270-5482.  The Examiner can normally be reached on Monday-Friday 11:00am-8:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Emerson Puente can be reached at 571-272-3652.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free). Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.  20231
or faxed to 571-273-8300.

Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:

Randolph Building
401 Dulany Street
Alexandria, VA 22314.
/P. M./
Paul Mills
06/17/2022

/EMERSON C PUENTE/Supervisory Patent Examiner, Art Unit 2196